MORROW, Presiding Judge
(Concurring). — In this case of Guy Mitchell v. State, No. 16,516, and also in *Ex parte Guy *627Mitchell, No. 16,322, appellant contends in substance that he was entitled to bail pending appeal, and having been denied such bail the affirmative of his conviction cannot be sustained. In the trial of the case bail was denied on the 18th day of August, 1933. An appeal was prosecuted to this court, which at that time was in vacation and without authority to promptly . pass upon the appeal. If we understand the record, the case was called for trial on the 27th day of July, 1933, at which time appellant called attention to the fact that a writ of habeas corpus was pending in which he was seeking bail. The hearing of the writ was postponed by agreement until the 9th day of August, 1933. The trial on the issue of bail seems to have concluded on the 18th day of August, 1933. The judgment being adverse to the appellant, an appeal was prosecuted to the Court of Criminal Appeals, which at that time was not in session in obedience to the constitutional provision, article 5, section 5, which reads as follows: “The Court of Criminal Appeals shall sit for the transaction of business from the first Monday in October to the last Saturday of June in each year.” In October, 1933, the appeal was decided in favor of the appellant in an opinion delivered October 11, 1933.
The question now involved grows out of the contention of the appellant that since the Court of Criminal Appeals decided that he was entitled to bail, the judgment convicting him should be reversed. Reference has been made to a number of cases, including Streight v. State, 62 Texas Crim. Rep., 453; Choice v. State, 52 Texas Crim. Rep., 285; Spencer v. State, 52 Texas Crim. Rep., 289; and Click v. State, 118 Texas Crim. Rep., 404.
An opinion of this court has been written by Judge Lattimore refusing to reverse the judgment. The writer concurs in the result stated by Judge Lattimore but feels constrained to express some additional views touching the subject in hand.
In the Bill of Rights, section 11, the following appears: “All prisoners shall be bailable by sufficient sureties, unless for capital offenses, when the proof is evident; but this provision shall not be so construed as to prevent bail after indictment found upon examination of the evidence, in such manner as may be prescribed by law.”
Many efforts have been made to accurately define the term “when the proof is evident.” See Vernon’s Ann. Tex. Constitution, Part 1, p. 93, and cases cited. However the term may be defined, it depends in every case upon the evidence adduced in the trial court. Primarily, it is the duty of the trial judge to determine whether or not the “proof is evident” within the *628meaning of the law. Manifestly, that is a matter upon which in a given case there might be a difference of opinion. To illustrate, the trial court might in a given case conclude that the proof was evident and the appellate court in passing upon the same evidence or facts might conclude that the proof was not evident within the meaning of the law. Unlike the appellate court, which is adjourned so far as the decision of cases is concerned for three months of the year by virtue of the constitutional provision quoted above, the trial courts throughout the State are in session every month of the year and some practically every day for that matter. In the present instance, the trial judge was called upon to determine the issue before him, namely, Was the proof evident that a capital crime had been committed by the appellant? Having decided that the proof was evident, it was not incumbent on him to delay the trial for several months until the Court of Criminal Appeals was in session. The trial judge evidently acted upon the theory that while the decision was one upon which courts might différ, still there was no appellate tribunal with jurisdiction of the matter at that time, and therefore decided that he was not obligated to postpone the trial of the case but that he was charged with the duty of proceeding with the trial. In the opinion of the writer, the trial judge charged with the duty was also possessed of a judicial discretion to deal with the situation as it presented itself under the circumstances. Having dealt with it and proceeded with the trial, a reversal of the conviction could not be demanded upon the sole ground that appellant had a legal right to have his case continued until the accuracy of the judgment of the trial court touching the subject of bail had been passed upon by the appellate court. It is thought that the accused would not have such right unless it was based upon a definite showing that the trial court was guilty of an abuse of the discretion which the law vested in him primarily to determine whether the case was one which entitled the accused to bail or not. In the absence of a showing of such abuse in the present instance, this court would not be justified in reversing the judgment of conviction upon the ground that the accused was not allowed bail at the time of his trial.